USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 1 of 13
                                                       Page 1                                                        Page 2
                     UNITED STATES DISTRICT COURT                  1               APPEARANCES
                     NORTHERN DISTRICT OF INDIANA                       All Parties Appearing Via Zoom Videoconference
                      FORT WAYNE DIVISION                          2
                                                                   3   ON BEHALF OF THE PLAINTIFFS:
           RYAN KLAASSEN, JAIME CARINI, )                          4     THE BOPP LAW FIRM
           D.J.B., by and through his )                                  1 South 6th Street
           next friend and father,      )                          5     Terre Haute, Indiana 47807
           DANIEL G. BAUMGARTNER,                 )                      812-232-2434
           ASHLEE MORRIS, SETH CROWDER, )                          6     BY: MELENA S. SIEBERT, ESQ.
           MACEY POLICKA, MARGARET ROTH, )                                  msiebert@bopplaw.com
           and NATALIE SPERAZZA,               )                   7
                                )                                  8
                     Plaintiffs, )                                 9
                                ) CASE NO.                        10   ON BEHALF OF THE DEFENDANT:
               -vs-               ) 1:21-cv-00238                 11     FAEGRE DRINKER BIDDLE & REATH LLP
                                )                                        300 North Meridian Street, Suite 2500
           THE TRUSTEES OF INDIANA               )                12     Indianapolis, Indiana 46204
           UNIVERSITY,                   )
                                                                         317-237-0300
                                )
                                                                  13     BY: ANNE K. RICCHIUTO, ESQ.
                     Defendant.      )
                                                                            anne.ricchiuto@faegredrinker.com
                                                                  14        STEPHANIE GUTWEIN, ESQ.
                       DEPOSITION OF D.J.B.
                        June 29, 2021                                       stephanie.gutwein@faegredrinker.com
                                                                  15
               Remote oral deposition of D.J.B., commencing       16
           at 4:00 p.m. Central Standard Time, on the above       17   ALSO PRESENT:
           date, before CORINNE T. MARUT, C.S.R. No. 84-1968,     18     DANIEL BAUMGARTNER
           Registered Professional Reporter, Certified                   LISA BAUMGARTNER
           Realtime Reporter and Notary Public.                   19
                                                                  20
                                                                  21
                  GOLKOW LITIGATION SERVICES                      22   REPORTED BY: CORINNE T. MARUT, C.S.R. No. 84-1968
                877.370.3377 ph / 917.591.5672 fax                23
                      deps@golkow.com                             24


                                                       Page 3                                                        Page 4
       1                     INDEX                                 1       THE REPORTER: All parties to this deposition
       2   D.J.B.                  EXAMINATION                     2    are appearing remotely and have agreed to the
       3      BY MS. RICCHIUTO.............. 4                     3    witness being sworn in remotely.
              BY MS. SIEBERT................ 45                    4            Due to the nature of remote reporting,
       4
                                                                   5    please pause briefly before speaking to ensure all
       5
                                                                   6    parties are heard completely.
       6
                                                                   7            Counsel will be noted on the
       7                EXHIBITS
                                                                   8    stenographic record.
       8   D.J.B. DEPOSITION EXHIBIT              MARKED FOR ID
       9   No. 1      Signed Verification         9
                                                                   9            Counsel, do you so stipulate to the
      10   No. 2      Verified Complaint for      13              10    remote swearing in of the witness?
                    Declaratory and Injunctive                    11       MS. SIEBERT: We do. Plaintiff's counsel
      11            Relief                                        12    does.
      12                                                          13       MS. RICCHIUTO: We do.
      13                                                          14              (WHEREUPON, the witness was duly
      14                                                          15               sworn.)
      15                                                          16       MS. RICCHIUTO: Thank you.
      16
                                                                  17                  D.J.B.,
      17
                                                                  18    called as a witness herein, having been first duly
      18
                                                                  19    sworn, was examined and testified as follows:
      19
                                                                  20                 EXAMINATION
      20
      21
                                                                  21    BY MS. RICCHIUTO:
      22                                                          22       Q. Hi, Daniel. My name is Anne Ricchiuto.
      23                                                          23    I'm a lawyer for Indiana University that's
      24                                                          24    defending them in this lawsuit, and I'm going to be


                                                                                           1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 2 of 13
                                                        Page 5                                                     Page 6
       1   the one taking your deposition today.                  1   questions to you, and I'm interested in your
       2           The only thing that I want to make sure        2   answers to those questions. So, I know that it's a
       3   to add to the reporter's kind of technical comments    3   little bit confusing since your folks are with you,
       4   is that if we have any issues that arise, if you       4   but your answers are the ones that I'm interested
       5   lose us or we lose you or Melena loses us, we will     5   in.
       6   all let one another know and try to get back           6            Do you have any notes or documents with
       7   together as quickly and as smoothly as we can.         7   you?
       8           As the reporter mentioned, your lawyer         8         A. Yes.
       9   might want to interpose some objections to some of     9         Q. Okay. Are those notes that you created
      10   my questions and if she does that, that's fine.       10   or that someone created for you?
      11   You will still need to answer the question unless     11         A. My parents helped me with them.
      12   she tells you not to.                                 12         Q. Okay.
      13           Have you ever had your deposition taken       13         MS. RICCHIUTO: Melena, we'll want to request
      14   before?                                               14   a copy of those notes.
      15       A. I have not, no.                                15         MS. SIEBERT: Okay.
      16       Q. Okay. So, just briefly about the               16         MS. RICCHIUTO: Okay.
      17   process, and this is -- it's an odd process and       17   BY MS. RICCHIUTO:
      18   it's especially odd to do kind of on the computer     18         Q. If you make any other notes, Daniel,
      19   from your house.                                      19   while we are talking today, I just need to let you
      20           But you understand that you're under          20   know -- I need you to let me know so that your
      21   oath to testify truthfully today to the best of       21   lawyer can give those to me as well.
      22   your ability, correct?                                22            I'm going to try to ask clear questions
      23       A. Yes.                                           23   that make sense for you to answer. If you don't
      24       Q. Okay. And I'm going to be posing               24   understand my question, I want you to tell me. If


                                                        Page 7                                                     Page 8
       1   you answer the question, I'm going to assume that      1       Q. How old are you, Daniel?
       2   you understood it. Can we agree on that?               2       A. I'm 17.
       3      A. Yes.                                             3       Q. When do you turn 18?
       4      Q. Okay. And then the other thing that's            4       A. July 11.
       5   really hard is we know that we have the reporter       5       Q. What is your understanding of your
       6   and she can only take down things that she can         6   involvement in this lawsuit?
       7   hear. So, we have to do a good job of making sure      7       A. To my understanding, I am -- I have been
       8   that we're answering audibly, and I can help you or    8   given a religious exemption, and I'm looking to get
       9   Melena can help you, you know. Shrugs or uh-uhs or     9   an exemption for mask and COVID testing.
      10   um-hmms, the things that we all say naturally just    10       Q. Okay. Who is the party to this lawsuit
      11   don't transcribe very well. So, we'll try to work     11   as far as you know? Is it you or your dad?
      12   as a team to make sure that we get answers on the     12       A. My father.
      13   record that we can use going forward.                 13       Q. Okay. How did you become aware that
      14          Now, I understand that you and your dad        14   there was going to be a lawsuit suing Indiana
      15   have the same first and last name, is that right?     15   University?
      16      A. That is correct.                                16       A. My parents informed me after contacting
      17      Q. Okay. And your lawyer and I I think             17   the law firm.
      18   have agreed that I can call you Daniel during this    18       Q. Did they -- do you know, did they
      19   deposition. Is that okay with you? Are you            19   contact Mr. Bopp's firm specifically?
      20   comfortable with that?                                20       A. They did, yes.
      21      A. That's all right, yeah.                         21       Q. Okay. Whose idea was it to participate
      22      Q. Okay. Will you please state your name           22   in the lawsuit? Was that something that you wanted
      23   for the record.                                       23   to do or something that your parents want to do?
      24      A. D.J.B.                                          24       A. We all agreed on it.


                                                                                           2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 3 of 13
                                                   Page 9                                                       Page 10
       1      Q. Okay. I want to show you a document, if          1      A. Yes.
       2   I can pull it off, Daniel. Let's see. This will        2      Q. Okay, great.
       3   be our first test.                                     3      MS. RICCHIUTO: Melena, do you have that too?
       4      MS. RICCHIUTO: Do you have -- do they have,         4   Are you able to get that?
       5   Melena, the exhibit portal up?                         5      MS. SIEBERT: I do.
       6      MS. SIEBERT: They were sent a link.                 6   BY MS. RICCHIUTO:
       7          Do you have that up, Daniel, the link to        7      Q. So now we are all looking at the same
       8   the exhibit portal that I sent to you all?             8   document.
       9      THE WITNESS: I do not have it up now, no.           9          Is this a document that you've seen
      10      MS. SIEBERT: If you could just --                  10   before, Daniel?
      11      MS. RICCHIUTO: No problem.                         11      A. I don't know.
      12      MS. SIEBERT: -- get that up. We can give you       12      Q. Okay. Is that your handwriting on it?
      13   a couple minutes. That's no problem.                  13   There is a printed name at the top and a signature
      14          Sorry to interrupt, Anne.                      14   at the bottom. Is that your handwriting and
      15      MS. RICCHIUTO: No, that's no problem.              15   signature or is that your dad?
      16      THE WITNESS: We got it up.                         16      A. I'm not sure. It looks like my
      17             (WHEREUPON, D.J.B. Deposition               17   father's.
      18              Exhibit No. 1 was marked for               18      Q. Okay. That's fine. Do you have any
      19              identification: Signed                     19   understanding of what this verification does or
      20              Verification.)                             20   means? This is something that was filed with the
      21   BY MS. RICCHIUTO:                                     21   court in this case.
      22      Q. Okay. So, do you see a verification             22      A. Yes.
      23   page that's got kind of some blue writing across      23      Q. You do have an understanding of what it
      24   the top?                                              24   means?


                                                  Page 11                                                       Page 12
       1       A. Yes.                                            1      Q. Yeah. And that's just fine. I'm
       2       Q. Okay. What does this verification               2   just -- today is just a day for me to get some
       3   page mean?                                             3   information. So, we're -- that's all I'm trying to
       4       A. That I have to answer to the best of my         4   do is just understand.
       5   knowledge and understanding.                           5           Have you read the Complaint in this
       6       Q. Okay. This is a document that was               6   case, the actual lawsuit document?
       7   filed -- I'll -- this is not meant to be -- this is    7      A. I have.
       8   not meant to be a quiz, so I'll just give you some     8      Q. Okay. Have you -- did you review all
       9   context, Daniel.                                       9   the exhibits to it?
      10           This is a document that was filed with        10      A. I did.
      11   the Complaint, which is the document that kind of     11      Q. Okay. Do you know, if I asked you if
      12   starts the lawsuit on behalf of you and some others   12   you agree if everything in the Complaint is
      13   against IU. And people who are filing a lawsuit       13   accurate, would you be able to answer that?
      14   that's called verified, they typically sign a         14      A. Yes.
      15   document like this to say that the things that are    15      Q. You agree that everything in the
      16   about them in the lawsuit are true.                   16   Complaint is accurate?
      17           And, so, what I think this document does      17      A. I do.
      18   is say that your dad has verified that the            18      Q. And is your answer to that question
      19   information about you that's in the lawsuit that      19   limited to information about you or you agree that
      20   we'll look at is all true. But it sounds like at      20   everything in the whole 254 paragraphs is correct?
      21   least this piece of paper, what didn't -- isn't       21      A. I believe that it is all correct.
      22   necessarily something that you were involved with.    22      Q. Okay. You are an incoming freshman, is
      23   Is that right?                                        23   that right?
      24       A. That is correct.                               24      A. That is correct.


                                                                                        3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 4 of 13
                                                  Page 13                                                    Page 14
       1       Q. Okay. Have you registered for your              1              Relief.)
       2   classes yet?                                           2   BY MS. RICCHIUTO:
       3       A. I have, yes.                                    3       Q. And do you see at the top where there is
       4       Q. What are you going to be studying?              4   the numbers like page 1 of 55, kind of in the
       5       A. I was planning on studying business.            5   left-hand corner?
       6       Q. Okay. Do you have a dorm assignment or          6       A. Yes.
       7   living arrangements organized yet?                     7       Q. Okay. We're going to be going to
       8       A. Nothing was assigned yet.                       8   page 42. So, you can either type 42 in that box or
       9       Q. Okay. Daniel, have you been vaccinated          9   you can scroll down to page 42. But we're looking
      10   against COVID-19?                                     10   for the allegations starting with the one numbered
      11       A. I have not.                                    11   196.
      12       Q. Whose decision was it for you not to be        12       A. I got it.
      13   vaccinated against COVID-19?                          13       Q. Okay. Are we together?
      14       A. It was my own.                                 14       MS. RICCHIUTO: Melena, are you good?
      15       Q. Do you have plans to get vaccinated in a       15       MS. SIEBERT: I am.
      16   couple weeks when you turn 18 or thereafter?          16       MS. RICCHIUTO: Okay, great.
      17       A. I have no plans on getting vaccinated.         17   BY MS. RICCHIUTO:
      18       Q. Okay. I'm going to show you one other          18       Q. These paragraphs 196 through 200 of the
      19   document if I can. I think if you refresh that        19   Complaint that's been marked as Exhibit 2, and you
      20   website, you will see one more document pull up.      20   can -- you're welcome to look at any part of the
      21             (WHEREUPON, D.J.B. Deposition               21   document. This is the part I'm going to focus on.
      22              Exhibit No. 2 was marked for               22   But this is the lawsuit that was filed by your
      23              identification: Verified Complaint         23   lawyers on your behalf, yours and others.
      24              for Declaratory and Injunctive             24          Paragraphs 196 through 200 are


                                                  Page 15                                                    Page 16
       1   specifically about you. You're referenced as           1   I have natural antibodies.
       2   Mr. D.J.B. or Plaintiff D.J.B. in this document.       2   BY MS. RICCHIUTO:
       3           Have you seen these specific paragraphs        3       Q. Okay. Then if we move on to paragraph
       4   before?                                                4   197, there is a reference to some extra
       5      A. I have, yes.                                     5   requirements applied to you. Do you see that
       6      Q. Okay. And are they accurate?                     6   reference, Daniel?
       7      A. They are accurate, yes.                          7       A. I see that, yes.
       8      Q. Okay. And one of the things that they            8       Q. Do you have an understanding of what
       9   say in paragraph 196 is that you sought and were       9   extra requirements are being referenced in that
      10   granted a religious exemption to the vaccine,         10   paragraph?
      11   right?                                                11       A. I do.
      12      A. That is correct.                                12       Q. Okay. And what are those?
      13      Q. Do you see that?                                13       A. Wearing a mask at all times on IU
      14      A. That is correct, yes.                           14   property and being tested for COVID two times a
      15      Q. Very briefly, can you just explain the          15   week.
      16   basis of your religious objection to the vaccine.     16       Q. Okay. And it says that you also have a
      17      MS. SIEBERT: Anne, I'm going to object to          17   sincerely held religious objection to those two
      18   this line of questioning as any kind of State         18   requirements. Is that accurate?
      19   involvement into the basis for religious exemption    19       A. That is correct.
      20   would be unconstitutional.                            20       Q. Is that religious objection the same as
      21           Daniel, you may go ahead and answer.          21   the one that you just identified or is it something
      22   BY THE WITNESS:                                       22   different?
      23      A. I have a moral conscience given to me by        23       MS. SIEBERT: Anne, I'm going to object again
      24   God telling me that I do not need a vaccine because   24   to that line of questioning because of the same


                                                                                   4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 5 of 13
                                                  Page 17                                                         Page 18
       1   constitutional basis.                                  1      A. Monthly.
       2           Daniel, you may answer.                        2      Q. Was there ever a time that that house of
       3   BY THE WITNESS:                                        3   worship required masking since the pandemic started
       4       A. It is the same.                                 4   in March of 2020?
       5   BY MS. RICCHIUTO:                                      5      MS. SIEBERT: Anne, I'm going to object to
       6       Q. Okay. Do you attend any kind of house           6   this line of questioning again, first, on
       7   of worship, Daniel?                                    7   constitutional basis and, secondly, because
       8       A. Yes.                                            8   whatever his house of worship requires has nothing
       9       MS. SIEBERT: Again, Anne, I'm going to object      9   to do with what IU may or may not require.
      10   to this specific line of questioning.                 10          Daniel, I'll let you go ahead and answer
      11           Daniel, you may answer this -- this           11   this question. But I would state that too many
      12   question.                                             12   more questions about his specific religious
      13   BY MS. RICCHIUTO:                                     13   practices will not be answered.
      14       Q. And I'm just looking for, if it helps,         14   BY MS. RICCHIUTO:
      15   I'm just looking for a yes or a no. I don't need      15      Q. And, again, I'm not asking a question
      16   to know what it is or what religion it is.            16   about your religious practices, Daniel. I'm just
      17       A. Yes.                                           17   asking if the physical location where you exercise
      18       Q. Okay. Did you visit that -- that               18   your religion, whether they had any masking
      19   physical location in person during 2020 at all?       19   requirements since March of 2020.
      20       A. Yes.                                           20      A. Yes.
      21       Q. Okay. About how many times?                    21      Q. Do you -- do you have any idea when
      22       A. I don't know.                                  22   those were implemented?
      23       Q. Was it closer to monthly, closer to            23      A. I don't know.
      24   weekly, closer to daily?                              24      Q. Do you have any idea if those are still


                                                  Page 19                                                         Page 20
       1   in place today?                                        1       Q. Have you, for example, flown on an
       2       A. I don't know.                                   2   airplane?
       3       Q. Okay. Were there times that you                 3       A. Yes, I have.
       4   physically attended this location and wore a mask?     4       Q. Did you have to wear a mask to do that?
       5       A. Yes.                                            5       A. Yes, I did.
       6       Q. Were there other times since March of           6       Q. Okay. Do you attend a public school or
       7   2020, without regard to your house of worship or       7   private school for high school? Did you I guess I
       8   other places that you might exercise your religion,    8   should say.
       9   that you have worn a mask specifically related, you    9       A. Private.
      10   know, not Halloween, but specifically related to      10       Q. Private. Okay. And were you required
      11   the COVID-19 pandemic?                                11   to wear a mask at all times while you were at
      12       A. There were times I didn't have to.             12   school?
      13       Q. Okay. I'm trying to understand your            13       A. They had a rule, yes.
      14   mask wearing practices and experiences since          14       Q. And did you comply with it?
      15   March of 2020.                                        15       A. I did.
      16           Like, for example, my parents live in         16       Q. Okay. So, stores, schools. So, schools
      17   Illinois. I know the orders there have been pretty    17   every day or were you on hybrid?
      18   stringent.                                            18       A. We were hybrid for the first semester.
      19           Have there been times since March of          19       Q. Okay. So, if I were trying to get a
      20   2020 that you have worn a mask at any location?       20   sense of how often since March of 2020 you have
      21       A. Yes.                                           21   worn a mask, how would you help me identify that?
      22       Q. Can you give me some examples of places        22   Is it every time you left the house, something
      23   that you have worn masks?                             23   else?
      24       A. In school, at stores, two main examples.       24       A. It was not every time I left the house,


                                                                                     5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 6 of 13
                                                  Page 21                                                    Page 22
       1   no.                                                    1      A. It was in the beginning of June.
       2       Q. Is it -- sorry. Go ahead.                       2      Q. Okay. What was the result of that test?
       3       A. In school they required masks around            3      A. The result showed that I still had COVID
       4   once a week. The stores required masks. That was       4   antibodies.
       5   basically it.                                          5      Q. And when you say "still," tell me what
       6       Q. So, schools, stores and your place of           6   you mean by that.
       7   worship are all places that you wore masks or have     7      A. That my body successfully fought off
       8   worn masks since March of 2020. Does that sum up       8   COVID and I have the antibodies.
       9   your testimony?                                        9      Q. Was there another time before the
      10       A. That is correct.                               10   beginning of June that you had a COVID antibody
      11       Q. Okay. Anywhere else that you can think         11   test?
      12   of that you have worn a mask to protect yourself or   12      A. There was not, no.
      13   others from COVID-19 since 2020?                      13      Q. Okay. Your early June COVID antibody
      14       A. Nothing primarily, no.                         14   test, did it tell you what level of antibodies you
      15       Q. Okay. You -- the Complaint says, if we         15   have?
      16   turn back to the -- to the document, paragraph 198,   16      A. I'm not sure, no.
      17   Daniel, which is on the next page there, it says,     17      Q. Do you have any understanding of what
      18   "Mr. D.J.B.," that's you, "recently had a COVID       18   level of antibodies you need to be immune from
      19   antibody test which revealed that he still has        19   COVID?
      20   antibodies."                                          20      A. I don't know.
      21           Do you see that?                              21      Q. Do you have any understanding of how
      22       A. I do, yes.                                     22   long COVID antibodies last in the human body?
      23       Q. I want to ask you about that. When was         23      A. I don't know.
      24   that recent COVID antibody test?                      24      Q. Do you have any religious objections to


                                                  Page 23                                                    Page 24
       1   COVID antibody tests?                                  1   if you have antibodies?
       2       A. I do not.                                       2       A. I have a moral conscience that has been
       3       Q. What was the reason that you got an             3   given to me by God telling me that I do not need
       4   antibody test in early June?                           4   the vaccination.
       5       A. To see if I had the natural antibodies          5       Q. Okay. I just want to make sure that I
       6   for COVID.                                             6   understand that answer. Does that answer depend
       7       Q. Was it just something you were curious          7   upon whether or not you have antibodies, Daniel?
       8   about or was there a reason that you were              8       A. I'm not sure what you're asking.
       9   interested in that information?                        9       Q. Okay. That was not a very good
      10       A. My mother wanted to see if I had natural       10   question. So, I'm glad you said that.
      11   antibodies for COVID.                                 11          Earlier we talked about -- I think I got
      12       Q. And I assume you got that test at some         12   a similar answer to the question about just kind of
      13   sort of medical facility, is that right?              13   generally what your objection was to receiving the
      14       A. That is correct.                               14   vaccine, and now I'm trying to understand what your
      15       Q. And then as a result of that test, the         15   understanding is of why you wouldn't need to be
      16   Complaint says that you filed a medical exemption     16   vaccinated if you have antibodies.
      17   at IU, which is a separate exemption from the --      17       A. I believe that I do not need the COVID
      18   from the religious exemption. Is that right?          18   vaccine because my moral conscience tells me that I
      19       A. Yes, that is correct.                          19   have the antibodies and I do not require the
      20       Q. Okay. And that exemption was not               20   vaccine.
      21   granted the Complaint says, is that right?            21       Q. Okay. Is there anything else besides
      22       A. That is correct.                               22   your moral conscience that your understanding that
      23       Q. Okay. What is the basis of your                23   you don't need the vaccine is based on?
      24   understanding that you do not need to be vaccinated   24       A. Can you please rephrase your question.


                                                                                   6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 7 of 13
                                                      Page 25                                                Page 26
       1      Q. Sure. Let's take a look at your                  1   told me that, no.
       2   Complaint. And it says in 200 -- I just want to        2      Q. Has any medical professional told you
       3   make sure that you -- that I'm doing a better job      3   that you would not benefit from receiving the COVID
       4   with my questions.                                     4   vaccine because of your antibodies?
       5          In paragraph 200 it said, the second            5      A. No one has told me that, no.
       6   sentence says, "He objects to these extra              6      Q. Okay. Have you had COVID in the past,
       7   requirements as they are not necessary since he        7   Daniel?
       8   already has natural antibodies."                       8      A. Yes, I have.
       9          Do you see that?                                9      Q. Do you know how many times?
      10      A. I do, yes.                                      10      A. I've had it one time.
      11      Q. And that's what I'm trying to                   11      Q. When was that?
      12   understand. What is the basis for that                12      A. I'm -- I don't know.
      13   understanding, that masking and testing are not       13      Q. Was it in 2020 or 2021?
      14   necessary because you have natural antibodies?        14      A. 2020.
      15      A. I believe that I do not need the COVID          15      Q. How did you know that you had it?
      16   vaccine or to wear a mask or to be tested because I   16      A. Because it showed up on the antibody
      17   have natural antibodies and according to my moral     17   test.
      18   conscience tells me I don't need them because of      18      Q. Okay. So, you just learned in June of
      19   that.                                                 19   2021 that you had had COVID in 2020. Is that -- do
      20      Q. Has a physician told you that you don't         20   I understand your testimony right?
      21   need or any medical professional told you that you    21      A. That is correct.
      22   don't need to mask or be tested because of your       22      Q. Did you have any -- have you ever had a
      23   antibodies?                                           23   COVID test?
      24      A. No medical professional has directly            24      A. I have not, no.


                                                      Page 27                                                Page 28
       1      Q. Did you know that you had COVID at the           1       MS. RICCHIUTO: I think you might be right.
       2   time that you apparently had COVID?                    2              (WHEREUPON, there was a short
       3      A. I believed I did.                                3               interruption.)
       4      Q. Okay. So, tell me if I'm -- if I'm               4       THE REPORTER: Back on the record.
       5   getting this right. I don't want to put words in       5       MS. RICCHIUTO: Thank you.
       6   your mouth.                                            6   BY MS. RICCHIUTO:
       7          Was there a time in 2020 that you               7       Q. Do you know why your mom was interested
       8   thought you might have had COVID but you just          8   in June of 2021 in whether you had COVID
       9   didn't get tested to confirm that?                     9   antibodies?
      10      A. That is correct.                                10       A. To file for a medical exemption from the
      11      Q. Okay. Were you experiencing symptoms            11   COVID.
      12   that have been known to be associated with COVID?     12       Q. Okay. From the requirement at IU?
      13      A. Yes, I was.                                     13       A. Yes, that's correct.
      14      Q. Okay. And that was sometime in 2020?            14       Q. Okay. Going back to when you believed
      15      A. Correct.                                        15   that you may have had COVID in 2020. What were
      16      Q. So, without knowing at the time whether         16   your symptoms?
      17   you actually had COVID, we get to June of 2021, and   17       A. Coughing, a high temperature fever, loss
      18   I think you said your mom wondered if you had         18   of taste, loss of taste and smell.
      19   antibodies, is that right?                            19       Q. Is that it?
      20      A. That is correct.                                20       A. That was it, yes.
      21      Q. Do you know why she was interested in           21       Q. For how long were you sick?
      22   whether you had antibodies in June of 2021?           22       A. Two days.
      23      MS. SIEBERT: It looks like they might have         23       Q. Did you need any medical care?
      24   frozen up, Anne.                                      24       A. I did not, no.


                                                                                     7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 8 of 13
                                                 Page 29                                                        Page 30
       1       Q. Did you miss school?                           1      Q. Ineffective in what way?
       2       A. I was hybrid for those days.                   2      A. From spreading it.
       3       Q. Was there a reason why if you had COVID        3      Q. Okay. So, you have -- do I understand
       4   symptoms why you didn't get tested at the time?       4   that it's your belief that masks are not effective
       5       A. I did not believe I needed to get              5   in preventing the spread of COVID?
       6   tested.                                               6      A. That is correct.
       7       Q. Why not?                                       7      Q. Okay. In paragraph 200 of the
       8       A. Because I believed that I had the COVID.       8   Complaint, Daniel, which is where we were, it says
       9       Q. Okay. So, you felt certain that you had        9   that you object generally to the extra
      10   it and didn't think it was necessary to confirm      10   requirements, which we said were masks and testing
      11   that with a test. Is that fair?                      11   I think you said.
      12       A. That is correct.                              12            And then that last sentence says, you
      13       Q. On these days that you had symptoms,          13   object "given their unreasonableness and the
      14   were you living in a -- in a residence with other    14   extremely minimal risk of COVID to those in his age
      15   people?                                              15   group." And I just want to ask you a few questions
      16       A. I was, yes.                                   16   about that.
      17       Q. Did you wear a mask at that time?             17            What do you consider to be your age
      18       A. I did not, no.                                18   group?
      19       Q. Did anybody else in the residence wear a      19      A. Young adults and teenagers.
      20   mask on the days that you had COVID symptoms?        20      Q. What is your understanding -- this says
      21       A. They did not, no.                             21   that there's an extremely minimal risk of COVID to
      22       Q. Why did you not wear a mask on the days       22   those in your age group. What's your understanding
      23   that you had COVID symptoms?                         23   of the risk of COVID to those in your age group?
      24       A. I felt it would be ineffective.               24      A. That I am highly likely to recover from


                                                 Page 31                                                        Page 32
       1   COVID.                                                1      Q. Okay. So, I just want to make sure that
       2      Q. Okay. So, it's not that you're not              2   I understand what it is that's the minimal risk,
       3   likely to get COVID, correct?                         3   and what I think your testimony was is that the
       4      A. Correct.                                        4   minimal risk is that you are likely to recover if
       5      Q. Is there something that you're -- that          5   you do get it. Is that accurate?
       6   you're looking at or reading from, Daniel, when       6      A. That is accurate.
       7   you're answering my questions?                        7      Q. Okay. Is there anything that you want
       8      A. I'm looking at the document that was            8   to -- is there any way that you want to say that
       9   shared.                                               9   differently than the way that I've kind of restated
      10      Q. Okay. So, just to make sure that I             10   your testimony?
      11   understand, this sentence about extremely minimal    11      A. I do not, no.
      12   risk of COVID to those in your age group, it's not   12      Q. Okay. When you had COVID and were
      13   a belief that people in your age group are not at    13   living with others, was that your folks?
      14   risk to contract COVID. Is that correct?             14      A. Yes, it was.
      15           Let me ask it a different way.               15      Q. Okay. Did either of them develop COVID
      16      A. I'm not sure.                                  16   symptoms, either before or after you had your COVID
      17      Q. That's probably too backwards. Let me          17   symptoms?
      18   ask it a different way.                              18      A. Not after, no.
      19           Do you agree that people in your age         19      Q. Okay. Did one or both of your parents
      20   group can and do contract COVID?                     20   have COVID symptoms before you had yours?
      21      A. I do.                                          21      A. My father.
      22      Q. And you yourself contracted COVID,             22      Q. Okay. Do you know if your father had a
      23   right?                                               23   COVID test when he had symptoms?
      24      A. That is correct.                               24      A. I'm not sure.



                                                                                     8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 9 of 13
                                                       Page 33                                               Page 34
       1      Q. Did anyone in the house wear masks while         1   be harmed by wearing a mask on campus in
       2   your father was experiencing his COVID symptoms?       2   Bloomington this fall?
       3      A. No one wore masks, no.                           3      A. I will feel discriminated against and
       4      Q. Do you know if you got COVID from your           4   peer-pressured to get the vaccine.
       5   father or from some other source?                      5      Q. Okay. Where did those -- those are
       6      A. I'm not sure who I got it from, no.              6   things -- it sounds to me like those are things
       7      Q. Okay. You weren't part of like some              7   that you are thinking might happen in the future,
       8   kind of contact tracing effort where someone           8   right, that you will feel discriminated against and
       9   contacted you and said, "This kid you sit next to      9   peer-pressured.
      10   in school has it," or something like that, is that    10           Are those things that have happened to
      11   right?                                                11   you already?
      12      A. That is correct.                                12      A. I felt that way.
      13      Q. Do you have any reason to think that you        13      Q. Were you made to feel that way by
      14   could have gotten COVID from someone other than       14   Indiana University?
      15   your dad?                                             15      A. I'm not sure.
      16      A. I'm not sure now.                               16      Q. Or by other students at IU?
      17      Q. With respect to the minimal risk of             17           You haven't gotten to school yet, right?
      18   COVID to those in your age group, do you -- I think   18           So, I'm just trying to figure out if
      19   we said you agree that you can get COVID. Do you      19   these are things that you're worried about might
      20   agree that people in your age group can spread        20   happen or things that have happened to you as a
      21   COVID to others?                                      21   result of your being an incoming student at IU.
      22      A. I agree with that.                              22      A. These are things that I am worried about
      23      Q. Okay. Can you explain to me                     23   happening.
      24   specifically how you are harmed by -- how you will    24      Q. Okay. Any other harm that will result


                                                       Page 35                                               Page 36
       1   to you if you are required to wear a mask on campus    1   some way with this case?
       2   this fall?                                             2      A. Yes.
       3      A. I believe there may be harm.                     3      Q. Could he be somebody that maybe your
       4      Q. And what would that harm be?                     4   lawyers have hired to express some scientific
       5      A. The mask itself harming my body.                 5   opinions?
       6      Q. Okay. Let's talk about that.                     6      A. I believe so, yes.
       7           What kind of harm are you worried about        7      Q. Okay. Okay. So, this person says that
       8   resulting from wearing a mask?                         8   breathing in fabrics has proven to be harmful. And
       9      A. Breathing in the fabrics which had been          9   what is the harm that results from breathing in
      10   proven to be harmful.                                 10   fabrics, either based on this person or based on
      11      Q. Proven by whom?                                 11   your own understanding?
      12      A. The medical professional who spoke in           12      A. I do not remember.
      13   this case prior to this one or prior to today.        13      Q. But as you sit here you're concerned
      14      Q. Okay. I've got to try to figure out who         14   that if you wear a mask in Bloomington this fall
      15   that might be.                                        15   you'll be harmed by breathing in the fabrics. Is
      16           Have you spoken to a medical                  16   that accurate or not?
      17   professional with respect to this case that told      17      A. That is correct.
      18   you that breathing in fabrics have proven to be       18      Q. Okay. Did you have that concern in 2020
      19   harmful?                                              19   when you wore a mask at school and stores?
      20      A. I have not spoken directly, no.                 20      A. I did, yes.
      21      Q. Okay. Do you know the name of this              21      Q. Have you experienced any harm as a
      22   person?                                               22   result of wearing masks -- wearing a mask to school
      23      A. I do not recall his name.                       23   and stores in 2020?
      24      Q. Okay. But you think he's associated in          24      A. I have not yet.


                                                                                   9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 10 of 13
                                                         Page 37                                                  Page 38
       1      Q. Okay. That was -- that was -- talk                 1   the cotton swab that would be used to conduct the
       2   about how masking might harm you. What is the harm       2   testing?
       3   that you will experience, if any, from being tested      3      A. Yes.
       4   for COVID while you're at school at Bloomington?         4      Q. Okay. And tell me about the chemicals
       5      A. Can you rephrase your question, please.            5   of the cotton swab.
       6      Q. Sure. One of the -- one of the things              6      A. I don't know.
       7   that is at issue in this case is how or whether you      7      Q. Okay. Where does the -- where does your
       8   and the other Plaintiffs will be harmed if you are       8   understanding come from that there could be
       9   required to wear a mask and undergo COVID testing        9   chemicals on the cotton swab that would harm you if
      10   while you are at school this fall.                      10   you were COVID tested?
      11             And, so, I want to -- I want to               11      A. The medical professional who spoke in
      12   understand what is the harm that you expect or          12   this case earlier.
      13   anticipate or are concerned about resulting             13      Q. Okay. Is this the same professional who
      14   specifically from being COVID tested this fall at       14   gave you the information about the fabrics?
      15   Bloomington.                                            15      A. Yes.
      16      A. I'm not sure how to answer that.                  16      Q. Okay. Is he somebody that you've spoke
      17      Q. Okay. Well, let me start with something           17   to live or got to see speak or is this something
      18   easier.                                                 18   that you've seen that he wrote down?
      19             Do you believe that you will be harmed        19      A. Seen what he wrote down.
      20   by being COVID tested in Bloomington this fall?         20      Q. Have you ever talked to him?
      21      A. I do.                                             21      A. I have not.
      22      Q. Okay. In what way will you be harmed?             22      Q. Okay. Have you ever talked to any
      23      A. The chemicals of the cotton swab.                 23   medical professional about either the fabric, the
      24      Q. Okay. Tell me more about that. Is this            24   breathing in the fabrics harm or the chemical


                                                         Page 39                                                  Page 40
       1   cotton swab harm?                                        1      Q. Was it in 2020?
       2      A. I have not spoken to a medical                     2      A. No.
       3   professional about those.                                3      Q. Do you know if it was before this
       4      Q. So, when is -- when did you see this               4   lawsuit was filed?
       5   document that identified the chemical issue and the      5      A. It was not.
       6   fabric issue?                                            6      Q. Okay. So, sometime after the lawsuit
       7      A. I saw the document yesterday.                      7   was filed you became concerned that chemicals in a
       8      Q. Okay. So, that was after this lawsuit              8   cotton swab could harm you if you're tested for
       9   was filed, is that right?                                9   COVID. Is that accurate?
      10      A. That is correct.                                  10      A. That is correct.
      11      Q. Okay. And before you saw that document,           11      Q. Okay. When are you scheduled to move to
      12   did you have any understanding of any harm that you     12   campus?
      13   could experience or would experience if you wore a      13      A. I'm not sure. I believe it is the week
      14   mask on campus?                                         14   before classes start.
      15      A. I believed that before, yes.                      15      Q. I think that -- I think that's like the
      16      Q. Believed what before?                             16   early 20s. Does that sound right to you?
      17      A. That masks and the fabrics in them could          17      A. Sounds right, yeah.
      18   cause bodily harm before seeing the document.           18      Q. Okay. Does your move to Bloomington
      19      Q. Did you have a concern about the                  19   depend upon whether an injunction is granted in
      20   chemicals on cotton swabs before yesterday?             20   this case?
      21      A. Yes.                                              21      A. I'm not sure yet.
      22      Q. And where did that concern come from?             22      Q. What will that depend on?
      23   When's the first time you had that concern?             23      A. The mask restrictions and the testing.
      24      A. I'm not sure.                                     24      Q. Okay. So, you know you're exempt from


                                                                                     10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 11 of 13
                                                  Page 41                                                        Page 42
       1   the vaccine, right? So you won't -- you're free to     1   respect to COVID, would any of the views that we've
       2   move to Bloomington without the vaccine. Is that       2   talked about in your deposition today, would any of
       3   your understanding?                                    3   those views change?
       4      A. Yes.                                             4      A. No.
       5      Q. Okay. But if the -- if the Court                 5      Q. So, regardless of whether or not you
       6   determines that it is appropriate for you to wear a    6   have antibodies, you have a religious and practical
       7   mask and undergo testing, is it your intention that    7   objection to masking. Is that fair?
       8   you will or won't move to Bloomington as scheduled     8      A. That is correct.
       9   in August?                                             9      Q. And regardless of whether or not you
      10      A. I have not decided yet.                         10   have antibodies, you have a religious and/or
      11      Q. Okay. And what will that decision be            11   practical -- I mean, you tell me -- objection to
      12   based on?                                             12   testing. I just want to make sure I understand
      13      A. My moral conscience.                            13   your views.
      14      Q. Who will make that decision about               14      A. That is correct, yes.
      15   whether you go to Bloomington in August?              15      Q. Okay. In terms of -- in terms of this
      16      A. Myself.                                         16   lawsuit, do you know any of the other Plaintiffs?
      17      Q. If you -- do you have any plans to get          17      A. I do not, no.
      18   another antibody test, Daniel?                        18      Q. Have you had any communication with
      19      A. Not as of now.                                  19   them?
      20      Q. If you were to get an antibody test in          20      A. There was a prep virtual call yesterday
      21   the future and it reflected that you either no        21   with them in there.
      22   longer had antibodies or a medical professional       22      Q. Was that to talk about the depositions?
      23   told you that your antibodies were low enough that    23      A. That is correct, yes.
      24   they weren't, you know, clinically effective with     24      Q. Okay. With your lawyers?


                                                  Page 43                                                        Page 44
       1       A. Yes.                                            1   don't know if you're an accident-prone person.
       2       Q. Okay. And I don't -- I'm not allowed to         2           Are you a kid who needed like stitches
       3   ask and I don't want to know what your lawyers         3   or who had broken bones a lot when you were growing
       4   talked to you about. I'm going to hope that it --      4   up?
       5   that the experience wasn't as bad as maybe they        5      A. I was not, no.
       6   would have led you to believe that it could be.        6      Q. Okay. Have you ever had to go to the
       7   But you don't have to answer. That's not a real        7   hospital?
       8   question.                                              8      A. A few times.
       9          Other than the meeting that you had with        9      Q. Okay. And has there ever been -- and I
      10   your lawyers and the other Plaintiffs to prepare      10   don't need to know what it is. But has there ever
      11   for the deposition, do you -- you said you have had   11   been a treatment that's been offered to you
      12   no contact with the other Plaintiffs, is that         12   medically that you have refused based on a
      13   right?                                                13   religious objection?
      14       A. I've had no contact, correct.                  14      A. I don't think so.
      15       Q. Okay. Your antibody test, is that a            15      Q. Okay.
      16   blood test?                                           16      MS. RICCHIUTO: Melena, do you have any
      17       A. It was a blood test, correct.                  17   questions that you want to ask your witness on the
      18       Q. Okay. And do you have any kind of              18   record?
      19   religious objection to blood testing?                 19      MS. SIEBERT: I just had actually just a
      20       A. I do not.                                      20   couple.
      21       Q. Do you have religious objections to any        21      MS. RICCHIUTO: Okay. I'll pass the witness
      22   other medical procedures?                             22   for now. Okay.
      23       A. I do not.                                      23      MS. SIEBERT: I'm sorry. I missed that last
      24       Q. Have you -- I've got two little boys. I        24   part, Anne.



                                                                                    11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 12 of 13
                                                  Page 45                                                             Page 46
       1      MS. RICCHIUTO: I just said I will pass the          1    correct or not?
       2   witness for now, then.                                 2       A. I'm not sure.
       3      MS. SIEBERT: Okay, great.                           3       Q. Okay. Let me -- probably a bad
       4                 EXAMINATION                              4    question.
       5   BY MS. SIEBERT:                                        5            Do you have any personal knowledge about
       6      Q. Actually, Daniel, I think I just have            6    the background, either medical or religious or
       7   one question.                                          7    personal background, of the other Plaintiffs?
       8           Earlier Anne had asked you if you              8       A. I do not, no.
       9   thought that everything in the Complaint was           9       Q. Okay.
      10   correct. Do you remember that?                        10       MS. SIEBERT: I think that's all I have.
      11      A. Yes.                                            11       MS. RICCHIUTO: Okay. Thank you. Thank you,
      12      Q. Okay. And you, to my recollection,              12    Daniel. Thank you to Mr. and Mrs. Baumgartner for
      13   answered that you thought everything was correct?     13    letting us talk to your son tonight. That's all
      14      A. Yes.                                            14    the questions that I have.
      15      Q. Okay. I want to just clarify, were              15            Melena, I don't know if you want to read
      16   you -- when you answered that question, were you      16    and sign or anything. I'll let you.
      17   thinking about the specific allegations that might    17       MS. SIEBERT: Read and sign would be great.
      18   relate to the other Plaintiffs' specific situations   18            And I don't know exactly how the process
      19   or were you thinking more generally about the         19    will be with roughs and the final and things like
      20   Complaint?                                            20    that that come through, but we'll comply with
      21      A. I was thinking more generally.                  21    whatever timing needs to happen there.
      22      Q. Okay. Do you have any basis of personal         22       MS. RICCHIUTO: Okay. And then the last thing
      23   knowledge for whether the allegations that            23    I just want to make sure that we have on the record
      24   specifically relate to the other Plaintiffs are       24    is the request for the notes that Daniel was


                                                  Page 47                                                             Page 48
       1   working from during his testimony.                     1
                                                                          I, CORINNE T. MARUT, C.S.R. No. 84-1968,
       2      MS. SIEBERT: Yes. Of course. He'll give             2   Registered Professional Reporter and Certified
       3   those to us. We'll review of course for any                Shorthand Reporter, do hereby certify:
                                                                  3           That previous to the commencement of the
       4   privileged information. But then, yes, we will             examination of the witness, the witness was duly
                                                                  4   sworn to testify the whole truth concerning the
       5   send those along.                                          matters herein;
       6      MS. RICCHIUTO: Okay.                                5           That the foregoing deposition transcript
                                                                      was reported stenographically by me, was thereafter
       7            (Time Noted: 4:58 p.m.)                       6   reduced to typewriting under my personal direction
                                                                      and constitutes a true record of the testimony
       8          FURTHER DEPONENT SAITH NAUGHT.                  7   given and the proceedings had;
       9                                                                      That the said deposition was taken
                                                                  8   before me at the time and place specified;
      10                                                                      That the reading and signing by the
      11                                                          9   witness of the deposition transcript was agreed
                                                                      upon as stated herein;
      12                                                         10           That I am not a relative or employee or
                                                                      attorney or counsel, nor a relative or employee of
      13                                                         11   such attorney or counsel for any of the parties
      14                                                              hereto, nor interested directly or indirectly in
                                                                 12   the outcome of this action.
      15                                                         13
      16                                                                    __________________________________
                                                                 14         CORINNE T. MARUT, Certified Reporter
      17                                                         15
                                                                               (The foregoing certification of this
      18                                                         16   transcript does not apply to any
      19                                                              reproduction of the same by any means, unless under
                                                                 17   the direct control and/or supervision of the
      20                                                              certifying reporter.)
                                                                 18
      21                                                         19
      22                                                         20
                                                                 21
      23                                                         22
      24                                                         23
                                                                 24



                                                                                     12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-23 filed 07/12/21 page 13 of 13
                                                             Page 49                                       Page 50
       1               INSTRUCTIONS TO WITNESS                          1           - - - - - -
       2                                                                             ERRATA
       3             Please read your deposition over                   2           - - - - - -
       4    carefully and make any necessary corrections. You           3
       5    should state the reason in the appropriate space on         4   PAGE LINE CHANGE
       6    the errata sheet for any corrections that are made.         5   ____ ____ ____________________________
       7             After doing so, please sign the errata             6        REASON: ____________________________
       8    sheet and date it.                                          7   ____ ____ ____________________________
       9             You are signing same subject to the
                                                                        8        REASON: ____________________________
                                                                        9   ____ ____ ____________________________
      10    changes you have noted on the errata sheet, which
                                                                       10        REASON: ____________________________
      11    will be attached to your deposition.
                                                                       11   ____ ____ ____________________________
      12             It is imperative that you return the
                                                                       12        REASON: ____________________________
      13    original errata sheet to the deposing attorney
                                                                       13   ____ ____ ____________________________
      14    within thirty (30) days of receipt of the
                                                                       14        REASON: ____________________________
      15    deposition transcript by you. If you fail to do
                                                                       15   ____ ____ ____________________________
      16    so, the deposition transcript may be deemed to be
                                                                       16        REASON: ____________________________
      17    accurate and may be used in court.                         17   ____ ____ ____________________________
      18                                                               18        REASON: ____________________________
      19                                                               19   ____ ____ ____________________________
      20                                                               20        REASON: ____________________________
      21                                                               21   ____ ____ ____________________________
      22                                                               22        REASON: ____________________________
      23                                                               23   ____ ____ ____________________________
      24                                                               24        REASON: ____________________________


                                                             Page 51                                       Page 52
       1                                                                1             LAWYER'S NOTES
       2            ACKNOWLEDGMENT OF DEPONENT                          2   PAGE LINE
       3                                                                3   ____ ____ ____________________________
       4            I, D.J.B., do hereby certify under                  4   ____ ____ ____________________________
       5   oath that I have read the foregoing pages, and that
                                                                        5   ____ ____ ____________________________
       6   the same is a correct transcription of the answers
                                                                        6   ____ ____ ____________________________
       7   given by me to the questions therein propounded,
                                                                        7   ____ ____ ____________________________
       8   except for the corrections or changes in form or
       9   substance, if any, noted in the attached Errata
                                                                        8   ____ ____ ____________________________
      10   Sheet.
                                                                        9   ____ ____ ____________________________
      11                                                               10   ____ ____ ____________________________
      12                                                               11   ____ ____ ____________________________
      13      _______________________________________                  12   ____ ____ ____________________________
      14      D.J.B.           DATE                                    13   ____ ____ ____________________________
      15                                                               14   ____ ____ ____________________________
      16                                                               15   ____ ____ ____________________________
      17   Subscribed and sworn                                        16   ____ ____ ____________________________
           to before me this                                           17   ____ ____ ____________________________
      18   _____ day of ______________, 20____.
                                                                       18   ____ ____ ____________________________
      19   My commission expires:______________
                                                                       19   ____ ____ ____________________________
      20
                                                                       20   ____ ____ ____________________________
           ____________________________________ Notary Public
      21
                                                                       21   ____ ____ ____________________________
      22
                                                                       22   ____ ____ ____________________________
      23                                                               23   ____ ____ ____________________________
      24                                                               24   ____ ____ ____________________________


                                                                                     13 (Pages 49 to 52)
